 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnelko CorporationandWaste Material HandlersUnion,Local 20467,United Transport Service Em-ployees,AFL-CIO. Case 13-CA-10573January 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn October 22, 1971,Trial Examiner William W.Kapell issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a support-ing brief,and a motion to reopen the hearing and admitcertain additional evidence.'General Counsel filed abrief in response to Respondent's exceptions and oppo-sition to Respondent's motion to reopen the hearing forthe admission of the evidence proffered by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,2and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Unelko Corporation,Chicago, Illinois,itsofficers,agents,successors,and assigns,shall take the action setforth in the Trial Examiner's recommended Order.'In its motion,Respondent argues in essence that the record should bereopened for the admission into evidence of a copy of the 1971-74 collec-tive-bargaining contract executed by the Union and the Association andfour other documents which, according to Respondent,evidence that sepa-rate bargaining was contemplated by Respondent and the Union As pointedout by the Trial Examiner,ifRespondent wished to rely on the contract, ithad ample opportunity to do so at the hearing The hearing was also theproper place for the introduction of the other documents In any event, itis clear from the record that Respondent's course of conduct does notindicate that separate bargaining was contemplated Accordingly,we denyRespondent's motion to reopen the record'The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutions with respect to credibility unless the clear prepon-derance of all of the relevant evidence convinces us that the resolutions wereincorrectStandard Dry Wall Products,Inc.,91 NLRB 544, enfd.188 F 2d362 (C A 3)We have carefully examined the record and find no basis forreversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W. KAPELL,Trial Examiner:This matter, a pro-ceeding under Section 10(b) of the National Labor RelationsAct, as amended,herein called the Act,was heard inChicago,Illinois,on July 22, 1971,'with all parties par-ticipating pursuant to due notice upon a complaint2 issued bythe General Counsel on June 30. The complaint alleges, insubstance,that,in violation of Section8(a)(l)and (5)of theAct, Respondent since on or about April 16 has refused toexecute or be bound by a collective-bargaining agreementreached on or aboutApril 13 byWaste Trade Industry ofChicago(hereafter called the Association)negotiated on be-half of its members,including Respondent,with the Union ina unit consisting of all production employees employed byAssociation members.In its duly filed answer Respondentstates that, timely and prior to the commencement of theAssociation negotiations with the Union,itwithdrew as amember of the Association,that the Union consented tonegotiate separately with it, and that unusual circumstancesbased on competitive conditions in the industry made iteconomically destructive to be bound by the new Associationbargaining agreement.All parties were represented and were afforded an oppor-tunity to adduce evidence,to examine and cross-examinewitnesses,and to file briefs.Briefs received from the GeneralCounsel and Respondent have been carefully considered.Upon the entire record in the case, and from my observationof the witnesses,Imake the following:FINDINGS OF FACTICOMMERCEAt all times material herein,the Association has been anassociation of individuals,partnerships,and corporations do-ing business in Chicago,Illinois, and the immediate vicinity,who are engaged in the packing,buying,or selling of wastematerials. Its members annually receive gross revenue in ex-cess of $500,000 and,during the past fiscal year,purchasedand had delivered goods and materials in excess of$50,000,to their Illinois locations directly from States other than theState of Illinois.Respondent admits,and I find, at all timesmaterial herein members of the Association have been en-gaged in commerce and their operations have affected com-merce within the meaning of Section 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent admits, andI find,at all times material hereinthat the Unionhas been a labor organization within themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary StatementAssociation, consistent with one of its purposes,has sinceat least 1959 negotiated collective-bargaining agreementswith the Union for and on behalf of its members,coveringterms and conditions of employment for employees of As-sociation members represented by the Union,and at all timesmaterial herein Association and the Union have negotiatedcollective-bargaining agreements,The bargaining unit inthese agreements consists of the following employees: AllIAll dates hereafter refer to the year 1971 unless otherwise noted.2Based on a chargefiled on April 27 by Waste Material Handlers Union,Local 20467, United Transport Service Employees, AFL-CIO,hereafterreferred to as the Union.195 NLRB No. 34 UNELKO CORPORATION237production employees,employed by all employer members ofthe Association,who are engaged directly or indirectly in theprocessing or handling of waste materials,but excluding allproduction and other employees who are members of anyother union,all office and clerical employees,shipping andreceivingclerks,plantguards,professionalemployees,maintenance men in the plants who have been historicallyexcluded,truckdrivers,supervisors,and any other employeesrequired to be excluded under the provisions of the Act. Theaforesaid employees constitute a unit appropriate for the pur-poses of collective bargaining.In the early part of May 1968,the Association and theUnion met to negotiate a new contract for the 1968-71period.Howard Ohlhausen,representing Universal Corpora-tion and Elko Clothing Corporation,the predecessors of Re-spondent,was a member of Association's negotiating com-mittee'and participated in the negotiations.One of thesubjects discussed was whether certain Association members'engaged in the wiping rag business should be permitted to paywage rates lower than those paid by other members becausetheywere unable to compete with nonunion firms located inthe South whose employees were receiving the minimumwage of $140 an hour under the Fair Labor Standards Act.In order to enable these Association members to stay in busi-ness it was agreed over the objections of Ohlhausen that arider be added to the contract providing for a lower wagescale applicable to them.The renewal contract without anyreference to the lower wage scale was made retroactive toMay 1, 1968, and signed by the representatives of Associationmembers, including Respondent.The contract states, in part,that the contract contains all the agreements reached by thepartiesin collective-bargaining negotiations.The lower wagescale applicable to the companies,discussed and agreed uponin their negotiations,was embodied in a separate supplemen-tal agreement and signed on behalf of the Association only byDavid Siebert,the executive director,and the union officials,and copies were sent only to the four involved Associationmembers.On April 8, 1970,Respondent sent a letter of resignationto the Association,effective immediately.By reply of May 18,1970, the Association advised Respondent that its board ofdirectors had refused to accept the resignation because ac-cording to its bylaws a member could resign only within the30-day period prior to the expiration of the 1968-71 collec-tive-bargaining contract with the Union, and stated furtherthat,ifRespondent continued to desire to resign,itmust doso between March 31 and April 30, 1971.In February or early March, Ohlhausen allegedly learnedof the wage scale set up in the supplemental agreement andthe identity of the four companies to which it applied. InMarch he met with Siebert and Edwin D. Szold,the assistantsecretary-treasurer of Association,and asked why there wasa supplemental agreement and why he had not been notifiedabout it. Szold,who with Siebert had attended the negotia-tions, replied that the information had been stated in theminutes'of the meeting with the Union,and that a copy hadbeen sent to him,Ohlhausen retorted that he had no knowl-edge that a separate wage structure had been put into effect.Thereafter, in a letter of April 2 to Respondent, the Associa-tion enclosed acopy ofthe supplemental agreement.rHe had alsobeen a member of the negotiating committees on severalprior contractsCook and Riley,Inc , SanatexCorporation,Hork SanitaryRag Com-pany,and Sandler SanitaryWiping Cloth Company werelater identified asthese membersPreparedby SzoldB.The Negotiations for theRenewalContractOn January 25, D. C. Currie, the Union's chief steward,sent a letter to Respondent stating thatthe Unionwas givingformal notification of its intention to amend the contract thenin effect and expiring inApril, and thatRespondent wouldreceive copies of the desired amendments.Prior to this letter,Ohlhausen,in a meetingwith Currie,had discussed whetherRespondent was going to resign from the Association. Curvehad also inquired whether Respondent would continue torecognize the Union and was told that it would.On March 2, the Unionmet with and submitted its propos-als toAssociationrepresentatives for a renewal contract forthe 1971-74 period. On March 29,Association met againwith the Union,and after presenting its counterproposals anagreement was reached on all economic issues except for ahospital plan. The parties also agreed that Association mem-bersengaged exclusively in the grading and washing of wip-ing clothsshould paya lower wage rate than the other mem-bers.The Associationmembers then instructed their director,David Siebert,to exert his efforts to obtain the lower wagerate for all members. However,if unsuccessful in that en-deavor,he was authorized to sign the contract and present itto themembers for ratification at a general meeting of themembership.Respondent was not representedon the As-sociation bargaining committee at eitherof thesetwo meet-ings.On April 13, therepresentativesof Associationmembers,includingOhlhausen,met to hear Siebert explain the termsof the proposedrenewal contract.Over objections to Ohl-hausen,who pleaded that Respondent should also have thesame preferential wage rates for rag graders and trimmersaccorded to Association members engaged exclusively in thewiping cloth business,the Association members, except Ohl-hausen,voted tohave Siebertsign the renewal contract re-gardless of whether he was unsuccessful in his endeavors toobtain the lower wage rates for all members.On March12 the Association sent a letter to Respondentremindingit of Association's letterof May 18, 1970, regard-ing its reasons for refusing to accept Respondent's resignationat that time,and advised Respondentthat if itstillwished toresign it must do so between March 31 andApril 30.By letterdated April16 Respondent advised the Association of itsresignation.By letterof April 19 theAssociation replied thatRespondent's proffered resignationof April 16 would be sub-mitted tothe Association's boardof directorsfor its consider-ation.Meanwhileon March 23, D. C. Currie and Union Presi-dent GeorgeSabattiemet with Ohlhausenand hisbrotherMarty atRespondent's plant for the purpose of discussing agrievancewhich hadrecently been made the subject of a letterfromRespondent to its employees concerning their tardinessand absenteeism. Following a resolutionof that grievance,Currie mentionedthat the Unionhad approved the renewalbargaining contract.When Ohlhausenstated that he had notseen it,Curnewent to his car and returned with acopy whichhe gave to him.Curve alsoasked whether Ohlhausen wasgoing to remain inthe Association.He repliedthat he did notnow,and had untilApril 30 to decide.Before leaving themeeting,Sabattieasked MartyOhlhausenwhether he wouldcontinue to recognizethe Union if he decided toleave theAssociation.Martyreplied thathe did notknow and askedSabattie to call him when he (Sabattie)returned from a triptoWashington On March 26,Sabattie telephoned Respond-ent and asked Howard Ohlhausenif he had decidedto remainin theAssociation.Ohlhausenreplied that he didn't knowand would let him know later. He never called back. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 23,Ohlhausen again met with Currie and toldhim he would be willing to meet to negotiate a separatecontract6Currie did not allude to this meeting in his tes-timony.According to Ohlhausen,Currie called him on April22 and asked whether he would sign the contract negotiatedwith the Association.He refused and reiterated his willing-ness to negotiate a separate contract with the Union,and theyagreed to meeton April 27. Accordingto Currie he refusedto negotiate a separate agreement when requested and statedthat Respondent was part of the Association with which theyhad just negotiated a contract and was bound by it. Curriealso denied setting up a meetingfor April 27.Following thisconversation,Currie called UnionAttorney RobertPlotkin,told him about Ohlhausen's refusal to accept the Associationcontract,and asked for his advice.Plotkin replied that hewould call him back after contacting Mr. Goldstein, Re-spondent's attorney. Currie thereafter received a call fromPlotkin and was advised to attend a meeting in his office onApril 23.Plotkin testified that he called Goldstein after receivingCurrie's call and told him that he refused to negotiate aseparate agreement as requested because Respondent wasbound by the Association contract,and in support expoundedon the applicable case law.They thenagreed to meet inPlotkin's office with their respective clients. The parties andtheir attorneys then meton April 23.Plotkin reiterated hisrefusal to negotiate a separate agreement.He also deniedGoldstein's claim that a meeting had been set up forApril 27to negotiate a separate agreement,and again referred him tothe applicable case law regarding withdrawal from multiem-ployer bargaining units. According to Goldstein,he told Plot-kin in their telephone conversation that they already had ameeting set up but Plotkin requested thattheyshould gettheir respective people together, and they arranged to meeton April 23 at which time Plotkin stated that Respondent wasbound by the Association contract,and that he was callingoff their scheduled meeting forApril 27.In support of Respondent's contention that unusual cir-cumstances justified its refusal to accept the Association con-tract,Ohlhausen testified that theCompanywas unable tooperate with the wage scale set up in the Association contractbecause of competitive conditions in the industry,and thatRespondent had suffered a severe decline in its business since1968 because of its uncompetitive wage scale which caused itto lose its biggest customer A-1 Sanitary Rag Company toone of the four companies which had been favored with alower wage scale in the 1968 supplemental agreement; as aresultof whichRespondent lost 25 percent of its business andreduced its employee complement from about 52 in 1968 toabout 17 at present.C. ConclusionsThe law is well-settled that a multiemployerbargainingrelationship can be terminated only upon mutual consent,express or implied, or by a timely withdrawal prior to com-mencement of negotiations for a future contract. After bar-gaining has commenced a withdrawal is effective only if ac-quiesced in by the Union or justified by unusualcircumstances.Retail Associates, Inc.,120 NLRB 388, 395.The policy behind these requirements is to promote stabilityin collective bargaining and has been applied by the courts.'The record is clear that Respondent did not unequivocallyAccording to Ohlhausen he was unaware of any negotiations betweenthe Association and the Union He admitted, however, that when he at-tempted to resign from the Association in April he knew that negotiationsfor a renewal contract had already begun'N.LR B v Sheridan Creations, Inc,357 F 2d 245 (C A. 2), enfg. 148NLRB 1503,NLR.B v Paskesz,405 F 2d 1201 (C A. 2), enfg 171 NLRBresign from the Association until April 16 when it sent a letterto that effect to both the Association and the Union. Thisadmittedly occurred after Ohlhausen knew thatbargainingnegotiations had already begun between the Association andthe Union. It, therefore, follows that Respondent cannot basea withdrawal from the multiemployer bargaining unit ontimely notice to that effect. However, as indicated above, anemployer's untimely withdrawal may, nevertheless, be effec-tive if based on mutual consent or on unusual circumstances.Respondent also contends that the Union consented tobargain separately with it. It asserts that Currie's letter ofJanuary 25 constituted either a consent or an invitation tonegotiate a separateagreementwith the Union. I find that thenotice of intention to amend the contract was consistent with,and required by, article XXVIII of the 1968-71 contract. Nordoes the language of the letterper seclearly indicate anacknowledgement of a preexisting plan or arrangement tonegotiate separately with Respondent. While the record, aspointed out by Respondent, does not show that such a noticewas sent to the other members of the Association, neitherdoes it appear that it was not sent.Ifind further that although Respondent was seeking alower wage scale through separate bargaining with the Unionbecause of competitive conditions in the industry, the Unionwas not receptive and kept questioning Respondent repeat-edly regarding its intention to remain in the Association, tocontinue recognizing the Union, and to accept the contractnegotiated with the Association. Despite these inquiries, Re-spondent kept deferring its decision until the April 22 meet-ing with Currie, when Ohlhausen announced his refusal toaccept the Association contract and requested negotiationsfor a separate contract. Currie emphatically denied eitheragreeingto negotiate or to meet on April 27 for that purpose.Testimony of their respective attorneys also sharply conflictsas to whether Plotkin acknowledged that a meeting had al-ready been set for April 27 to negotiate a separate contractor whether he canceled said meeting. The law is well-settledthat any union acquiescence to an employer's withdrawalfrom a multiemployer bargaining unit "must be clearly andunmistakably established and is not lightly to be inferred.'Basedon Ohlhausen's undenied indecision regarding Re-spondent's intentions to remain in the Association and/oraccept the Association contract, his evasiveness as to whattranspired during the negotiations for the 1968-71 contractregardingthe lower wage scale discussed at that time, and hisfailure to announce his withdrawal from the Association atthe general membership meeting of the Association on April13 when the members voted to accept the renewal contractover his opposition, I credit Currie's testimony that he neveragreed to negotiate separately with Respondent or fixed adate to do so.' I, therefore, conclude that the Union neitherwaived the untimeliness of Respondent's notice to withdrawfrom the multiemployer bargaining unit nor consented tobargain separately with Respondent. Apparently, Respond-ent was agreeable to having the Association bargain on itsbehalf as long as it appeared possible for it to obtain advanta-geous terms. It procrastinated in announcing its refusal toNo 20CloverleafDivisionof Adams Dairy Co,147 NLRB 1410, 1412'It appears that Sabattie was the chief negotiator for the Union, and whileCurrie attendedthe negotiationshe did so in order to report thereon to theunion members It is more than likely that Currie would not assume theauthority to authorize new negotiations or set a date for a meeting tonegotiateEven assuming that a date was set for the parties to meet withtheir principals, it would no more follow that they agreed to negotiate thanthat they agreed to discuss whether or not to negotiate UNELKO CORPORATIONaccept the new contract until the terms were finally agreed onand did not include the changes it sought.Respondent also relies on unusual circumstances as justifi-cation for refusing to accept the renewal contract. It assertsan inability to compete with those Association members whohad been favored with a lower employee wage scale in boththe expired and renewal contracts, and that as a result it hassuffered a marked decline in its business. It appears, however,that Ohlhausen, a member of the Association's bargainingcommittee in 1968,was awareof the fact that the Associationat that time had agreed to a lower wage scale for certainqualifying members. Even assuming, as he contends, that hewas unaware of the existence of the Supplemental Agreementfixing the wage rates and identifying the beneficiaries of thoserates, he, nevertheless, had been put on notice regarding thematter and, if concerned or vitally affected, he should havelooked into it.Moreover, by his own admission he becameaware of the Supplemental Agreement in or about the begin-ning of March and obtained a copy on April 2. Yet, heprocrastinated until April 22 in announcing to the Union hisdecision not to accept the new Association contract, by whichtime agreementhad been reached on it. He also deferredresigningfrom the Association until April 16. Even grantingthat his resignation effectively dissolved Respondent's mem-bership, it did not bind the Union insofar as their contractualrelationship was concerned.Furthermore, Respondent was certainly aware of the de-cline of its business long prior to April 22 when it notified theUnion of its refusal to accept the negotiated renewal contract.This is not a situation in which an employer realizes aftercontract negotiations had begun that because of a change inbusiness conditions he will be unable to adhere to a newlynegotiated bargaining contract.Respondent simply post-poned committing itself until it ascertained that the agree-ment reached was not to its liking, and then decided to seeknegotiations for a more advantageous contract. In these cir-cumstances Respondent's reliance onSpun-Jee Corp.,171NLRB No. 64, is misplaced. I find that the instant case ismore akin toN.L.R.B. v. Tulsa Sheet Metal Works, Inc.,367F.2d 55 (C.A. 10). In that case the employer urged that effectbe given to its withdrawal from the association because thewage scale then being seriously considered was excessivelyhi*h with respect to its employees and would be financiallyruinous.The court stated (pp. 58):However, to allow withdrawal from the multi-employerbargaining unit because negotiations are apprehended byone of the group members to be progressing toward anagreement which would be economically burdensomeinsofar as it is concerned, would be disruptive to thestability of the group collective bargaining process Asthe trial examiner observed,.some responsibilitymust rest upon the employer who invokes the advan-tages of group bargaining to assess and assume the re-sponsibilities and limitations inherent therein "I, therefore, conclude that Respondent has not justified itsrefusal to accept the renewal contract based on unusual cir-cumstances.Subsequent to the close of the hearing, Respondent submit-ted a brief, in which it attacked the sufficiency of the GeneralCounsel's case on the ground that the 1971-74 bargainingcontract, an allegedly requisite element in the case, was nei-ther offered nor admitted in evidence, and suggested reopen-ing the record for that purpose, By letter of August 22, Isolicited a statement of position from the General Counsel inthe matter, and granted leave to the other parties to submitreplies. Following the receipt of the General Counsel's state-ment, Respondent formally moved to reopen the record. TheGeneral Counsel and Charging Party thereupon filed opposi-239tion to the motion. The motion is hereby denied. As indicatedby the General Counsel, Respondent in its answer to thecomplaint admitted that a renewal collective-bargaining con-tract with the Union was ratified on April 22 by members ofthe Association. Ohlhausen also admitted the ratification ofthe contract by testifying that he told Currie he refused tosign the contract which had been negotiated with the As-sociation. I find that the admissions of Respondent regardingthe 1971-74 contract adequately established its existence in-sofar as necessary or relevant for the relief requested herein.If Respondent wished to rely in any manner on the contractithad ample opportunity to do so during the hearing. Fur-thermore, inasmuch as the bargaining was conducted on amultiemployer basis, Respondent was bound to adhere to oraccept any agreement executed as a result of the 1971 negotia-tions, and the admission of the new contract in evidencewould not affect the result reached herein.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin sectionIII, above,occurring in connection with the operations described in sec-tion I, above, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerceUpon the foregoing findings of facts and upon the entirerecord of this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer whose operations affect com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningpf Section 2(5) of the Act.3.At all times relevant herein, the Union has been theexclusive bargaining representative of the employees of theemployer-members of the Association, including Respond-ent, in the following appropriate unit:All production employees, employed by all employer mem-bers of the Association, who are engaged directly or in-directly in the processing or handling of waste materials, butexcluding all production and other employees who are mem-bers of any other union, all office and clerical employees,shipping and receiving clerks, plant guards, professional em-ployees,maintenance men in the plants who have been his-torically excluded, truckdrivers, supervisors, and any otheremployees required to be excluded under the provisions of theAct.4.By refusing, with respect to the aforesaid unit, to acceptor adhere to the Association contract agreed on with theUnion for the 1971-74 period, Respondent has violated Sec-tion 8(a)(5) and (1) of the Act.THE REMEDYIt havingbeen found that Respondent violated its bargain-ing obligationby repudiating the contract negotiated by theAssociation with the Union, it will be recommended thatRespondent be required to assume the obligations of suchcontract and give retroactive effect thereto with respect towagesand other benefits from its effective date of May 1,1971, over and above the amounts actually paid or given tounit employees. SeeN.L.R.B. v. Joseph Strong,393 U.S. 357.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended:10°In the event no exceptions are filed as provided by Section 102 46 of(Cont ) 240DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERRespondent,Unelko Corporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to abide by the collective-bargaining agree-ment reachedby theWaste Trade Industry of Chicago andWaste Material Handlers Union,Local 20467,United Trans-port Service Employees,AFL-CIO,with respect to its em-ployees in the following bargaining unit:All production employees,employed by all employermembers of the Association,who are engaged directly orindirectly in the processing or handling of waste materi-als, but excluding all production and other employeeswho are members of any other union,all office and cleri-cal employees,shipping and receiving clerks, plantguards,professional employees,maintenance men in theplants who have been historically excluded, truckdnv-ers, supervisors,and any other employees required to beexcluded under the provisionsof the Act.(b) In any like or related manner, interfering with,restrain-ing, or coercing employees in the exercise of their rightsguaranteed in Section7 of the Act.2.Take thefollowing affirmative action:(a)Forthwith,sign or otherwise manifest Respondent'sadoptionof the 1971-74 contract between the said Associa-tion and Union insofar as it applies to employees of Respond-ent in the above-described unit,and comply therewith to theextent indicated in the Remedy section of this Decision.(b) Post at its plant,inChicago,Illinois, copies of theattached notice marked"Appendix."" Copies ofsaid notice,the Rules and Regulationsof the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rulesand Regulations, be adopted by the Board andbecome itsfindings, conclusions, and order, and all objections thereto shallbe deemed waivedfor allpurposes11Inthe event thatthe Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "11In the event that this recommended Order is adopted by the Boardafter exceptions have beenfiled, this provision shall be modified to read"Notify theRegionalDirector for Region 13, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "on forms provided by theRegionalDirector for Region 13,after being duly signed by Respondent's authorized repre-sentative, shall be posted by it immediately upon receiptthereof, and bemaintainedby it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 13, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.12APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board, having found, aftertrial, that we violated Federal law by refusing to adhere toand honor the collective-bargaining agreement negotiated be-tween Waste Trade Industry of Chicago and Waste MaterialHandlers Union, Local 20467, United Transport Service Em-ployees, AFL-CIO, with respect to the bargaining unit de-scribed therein, has ordered us to post this notice.WE WILL forthwith sign or otherwise manifest ouradoption of the aforesaid agreement for the 1971-74period, and give retroactive effect to the terms and condi-tions of said agreement from its effective date of May 1,1971.WE WILL NOT, by refusing to adopt the said contract,or in any like or related manner, interfere with, restrain,or coerce our employees the exercise of the rights guar-anteed in Section 7 of the Act.UNELKO CORPORATION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other materialAny questions concerning this notice or compliance withits provisions may be directed to the Board'sOffice, EverettMcKinley Dirksen Building, Room 881, 219 South De's iornStreet, Chicago, Illinois 60604,Telephone312- 3D3-7572.